PER CURIAM.
The Petition seeks a Writ of Prohibition as a result of the trial court’s refusal to recuse herself in the underlying ease currently pending in Circuit Court.
The respondent has filed his response wherein he states that he “... agrees that there may be an intolerable adversarial atmosphere between the trial judge and the attorney for the plaintiffs”.
Based upon that response, and a review of the record filed herein, we conclude that the Petition for Writ of Prohibition must be granted. Having so held, we are confident that the trial judge will comply by entering an appropriate order recusing herself, thereby making it unnecessary for us to issue a Rule.
Petition granted.